[Cite as Davidson v. Hatcher, 2022-Ohio-4452.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY


GARY DAVIDSON,
                                                         CASE NO. 1-22-21
       PLAINTIFF-APPELLANT,

       v.

ROBERT HATCHER,                                          OPINION

       DEFENDANT-APPELLEE.


GARY DAVIDSON,
                                                         CASE NO. 1-22-22
       PLAINTIFF-APPELLANT,

       v.

ROBERT HATCHER,                                          OPINION

       DEFENDANT-APPELLEE.


                        Appeals from Lima Municipal Court
                  Trial Court Nos. 21CVG01622 and 21CVG01623

                                    Judgments Affirmed

                          Date of Decision: December 12, 2022



APPEARANCES:

        Aaron L. Bensinger for Appellant

        Dalton J. Smith for Appellee
Case Nos. 1-22-21 and 1-22-22


WILLAMOWSKI, J.

         {¶1} Plaintiff-appellant Gary Davidson (“Davidson”) appeals the judgments

of the Lima Municipal Court, alleging that the trial court erred in concluding that a

witness could be qualified as an expert; in concluding that damages could not be

established; and in dismissing Davidson’s cases. For the reasons set forth below,

the judgments of the trial court are affirmed.

                                  Facts and Procedural History

         {¶2} On August 3, 2021, Davidson filed a complaint for forcible entry and

detainer against Robert E. Hatcher (“Hatcher”) for a commercial property on North

Cole Street in Lima, Ohio. Doc. 1A. Oct. 7 Tr. 8. Hatcher and Davidson had

originally entered into a written lease agreement for this property in 2007. Oct. 7

Tr. 12, 35. Ex. 1. The complaint alleged that Hatcher had failed to pay rent and

remained on the property after the expiration of his term. Doc. 1A. This complaint

became the basis of Case No. 21CVG01622. Doc. 1A.

         {¶3} On August 3, 2021, Davidson also filed a second complaint for forcible

entry and detainer against Hatcher for a residential rental property on Greendale

Street in Lima, Ohio. Doc. 1B. Oct. 7 Tr. 41. Hatcher and Davidson had originally

entered into a lease agreement for this property in 2008. Oct. 7 Tr. 21, 43-44. Ex.

2, G.1 The complaint alleged that Hatcher had failed to pay rent and was now on


1
 According to its terms, the written lease agreement for the property on North Cole Street expired in 2008.
Ex. 1. See Oct. 7 Tr. 13. Similarly, according to its terms, the written lease agreement for the Greendale
Street property expired in 2009. Ex. 2. Plaintiff’s counsel represented that the parties operated on a month-

                                                    -2-
Case Nos. 1-22-21 and 1-22-22


this property after the expiration of his term. Doc. 1B. This complaint became the

basis of Case No. 21CVG01623. Doc. 1B. These cases were then consolidated for

trial. Doc. 12A, 12B.

         {¶4} A bench trial was held before a magistrate on October 7 and 19, 2021.

Doc. 12A, 12B. At trial, copies of the written lease agreements from 2007 and 2008

were introduced. Ex. 1, 2. Oct. 19 Tr. 166. Both lease agreements included

language that gave Hatcher an option to purchase the subject property. Ex. 1, 2.

Oct. 7 Tr. 12, 21, 38, 43, 47. Davidson testified that Hatcher did not exercise either

of these options in accordance with the terms of the written lease agreement. Id. at

15, 22-23. However, defense counsel disputed Davidson’s position on whether

Hatcher had exercised an option in these cases. Id. at 23.

         {¶5} At trial, Plaintiff’s counsel admitted that Davidson’s records of

Hatcher’s payments from before 2015 were “sporadic.” Oct. 7 Tr. 16. Referring to

his recordkeeping, Davidson said, “I obviously don’t keep track real well” of the

payments he receives. Id. at 77. He further stated, “I should do a better job. I lose

thousands of dollars a year.” Id. at 75. Davidson testified that Hatcher initially

made payments in cash. Oct. 7 Tr. 15. However, Davidson’s records became more

regular when he began using a credit card payment system called “Square” in 2016.

Id. at 17, 25, 30. Davidson’s testimony indicates that he accepted payments from


to-month arrangement after the expiration of the term in the lease. Oct. 7 Tr. 3, 10. The magistrate found
that these actions were ultimately brought, “claiming two oral contracts” rooted in “initial understandings *
** pursuant to two (2) written ‘Residential Lease With Option to Buy’” agreements. Doc. 12A, 12B.

                                                    -3-
Case Nos. 1-22-21 and 1-22-22


Hatcher for both properties together through Square. Id. at 42. He further stated

that he did not apply the payments he received from Hatcher on Square to his

obligations on the two properties in any established order of priority. Id. at 41-42,

58, 60. See also Id. at 64.

         {¶6} The records from Square documented the credit card payments that

Hatcher made to Davidson. Oct. 7 Tr. 26, 30. Ex. K. While Davidson alleged

Hatcher had been behind on his obligations for much of the period between 2017

and 2021, he began to take steps towards evicting Hatcher in July of 2021. Oct. 7

Tr. 31, 103-105.2 Ex. K. Davidson also introduced a document as Exhibit K that

recorded the payments that he had received from Hatcher. Ex. K. The figures in

Exhibit K were largely based on the records that Davidson received from Square.

Oct. 7 Tr. 26-27. Oct. 19 Tr. 11-12. Exhibit K purported that Hatcher had “a

delinquency of $20,364.52.” Doc. 12A, 12B. Oct. 7 Tr. 25, 28, 30. Ex. K. While

Exhibit K included payments received on Square and referenced a number of cash

payments, this document did not mention any value received from Hatcher in the

form of tangible property. Ex. K.

         {¶7} On cross-examination, Davidson admitted that he accepted a van from

Hatcher when he had fallen behind on his obligations. Oct. 7 Tr. 92. Defense



2
 Davidson’s testimony indicates that he began the process of evicting Hatcher in 2015 but did not, in the
end, seek to evict Hatcher at that time. Oct. 7 Tr. 94. Based on the trial testimony, the magistrate found that
“Plaintiff, even though he claims considerable rent delinquency for the years 2016-2021, never seriously
confronted Defendant or demanded or claimed delinquency until July 2021.” Doc. 12A, 12B.

                                                     -4-
Case Nos. 1-22-21 and 1-22-22


counsel introduced a title for a van that was transferred in March of 2016. Id. Ex.

I. The title listed the value of the van as $2,500.00. Ex. I. Davidson stated that he

gave Hatcher a $2,500.00 credit towards his obligations in exchange for the van.

Oct. 7 Tr. 92-93. Davidson also admitted to accepting a watch that Hatcher claimed

to have a value of $10,000.00. Id. at 95-96. However, Davidson stated that he

believed that the watch was only worth $74.98. Id. at 95. He stated that he did not

give Hatcher a $10,000.00 credit for the watch. Id. at 97.

       {¶8} Defense counsel also questioned Davidson about a collection of roughly

“a hundred thousand stones * * *.” Oct. 7 Tr. 98. He indicated that this collection,

including an uncut emerald, belonged to him and was not given to him by Hatcher

as collateral for his obligations. Id. at 98-99. Davidson also testified that he had a

meeting at a local restaurant with Hatcher and Hatcher’s bookkeeper, Rhonda

Blackledge (“Blackledge”), in 2017 to discuss the fact that Hatcher was behind on

his obligations. Id. at 100, 102.

       {¶9} After Davidson testified, the Defense called Blackledge and Hatcher as

witnesses. Oct. 19 Tr. 26, 127. The Defense also called Larry Cole, a lapidarist, to

testify as an expert witness. Id. at 103. Blackledge testified that she had worked as

Hatcher’s bookkeeper for “10 or 11 years * * *” and had helped him manage his

payments to Davidson. Id. at 26-27. Her testimony indicated that Hatcher made

some payments in cash even after Davidson had begun to use the Square system.

Id. at 48, 84. Ex. 4, 8, 20. She also testified that she did not have receipts for all of

                                          -5-
Case Nos. 1-22-21 and 1-22-22


the cash payments that Hatcher had made over the previous five years. Oct. 19 Tr.

48-49.

         {¶10} Blackledge also testified that she observed Hatcher make payments to

Davidson using tangible property rather than monies. Oct. 19 Tr. 43. She testified

that Hatcher gave a van to Davidson pursuant to an agreement that Hatcher receive

a $7,500.00 credit in exchange for the vehicle. Id. at 45, 54. Ex. 3, 21.3 In

December of 2016, she also observed Hatcher give Davidson an uncut emerald at a

meeting at Hatcher’s residence. Oct. 19 Tr. 43-44, 54, 102. She reported:

         There was an emerald that was given and then a deal was made,
         a gentlemen’s agreement. No, it was not written, but it was a
         handshake, gentlemen’s agreement, for an emerald to pay off the
         house mortgage.

Id. at 94-95. She affirmed that Hatcher gave the emerald to Davidson with the

“understanding * * * it would be used to pay off the house[.]” Id. Blackledge

indicated that the emerald was given to put Hatcher “ahead for payments on the

house,” but in this portion of her testimony, she characterized these as mortgage

payments rather than rental payments. Oct. 19 Tr. 95-96. See Id. at 102. She

testified that she never observed Davidson return the emerald to Hatcher. Id. at 44.

But she stated that she did “not have a cash receipt for the emerald.” Id.




3
  The receipt produced as Exhibit 21 seems to indicate that Hatcher was given a $6,000.00 credit for the van.
Oct. 19 Tr. 71. However, Blackledge stated that correct amount for the credit was $7,500.00. Id. She
testified that credit for the van was supposed to go to Hatcher’s arrearage. Id. 71-72.

                                                    -6-
Case Nos. 1-22-21 and 1-22-22


       {¶11} Blackledge then testified that, in 2017, she was present at a meeting

with Hatcher and Davidson at a local restaurant. Oct. 19 Tr. 41, 55. She stated that,

at the meeting, “Davidson was saying that he didn’t have the emerald and that it did

not pay off the house and that there was a misunderstanding.” Id. at 55. She testified

that “Davidson reneged on the deal. He said the deal was not made, so we had a

meeting * * * in 2017.” Id. at 96. Davidson “said we were still behind.” Id.

Blackledge testified that, at the 2017 meeting, Davidson told Hatcher that the payoff

amount for purchasing the residential property that he had leased was roughly

$51,000.00. Id. at 101-102. She testified that Hatcher was not delinquent on his

obligations over the previous five years “because of the other methods of payment.”

Id. at 93-94. See also Id. at 95-96.

       {¶12} On cross-examination, Blackledge was asked how Hatcher obtained

the emerald. Oct. 19 Tr. 96-97. She testified that “[i]t came as part of a rock

collection that Mr. Davidson is also holding of Mr. Hatcher’s.” Id. at 44. She then

explained that Hatcher gave a watch to Davidson as collateral for a $10,000.00 loan

to purchase a collection of gemstones and minerals that included the emerald. Id.

at 96-97. After Blackledge’s testimony, the parties engaged in the following

exchange:

       The Court: And these [figures] don’t include [the value of] what
       they’re claiming [for] * * * the emeralds, the watch, or the van?

       [Plaintiff’s Counsel]: No, actually, the van—this doesn’t include
       the van because the van was applied * * * prior to 2016.

                                         -7-
Case Nos. 1-22-21 and 1-22-22



       The Court: Is that correct?

       [Defense Counsel]: Yeah. That’s—we’re fine with that. Yeah.

       [Plaintiff’s Counsel]: Yeah.

       [Defense Counsel]: That’s what the receipt shows.

       The Court: All right. So we’re talking about the emeralds and
       the watch.

       ***

       [Defense Counsel]: The emerald—the watch, I believe, is related
       to the loan, not the lease amount.

       [Davidson]: And that watch was returned in court, as you recall.

       [Defense Counsel]: Well, but at the time you posted the eviction
       notice, you had the watch, so it’s considered.

Id. at 98-99.

       {¶13} The Defense then called Larry Cole (“Cole”), a local lapidarist, to

provide expert testimony regarding value of the collection of gemstones and

minerals. Oct. 19 Tr. 104. Plaintiff’s counsel objected to qualifying Cole as an

expert witness. Id. at 113. However, after hearing Cole describe his experience, the

magistrate found that he was qualified to provide expert testimony under Evid.R.

702. Id. at 115. Cole testified that he had examined a large, uncut emerald in

Hatcher’s possession. Id. at 110. He stated that this gemstone was 3,800 to 4,500

carats and was worth between $65,000.00 and $75,000.00. Id. at 112.



                                        -8-
Case Nos. 1-22-21 and 1-22-22


       {¶14} Hatcher testified that, for some time, he made cash payments to

Davidson to fulfill his obligations. Oct. 19 Tr. 132. However, he stated that he had

given a van and an uncut emerald to Davidson to cover his obligations. Id. at 134,

142, 145. He testified that he gave the van to Davidson in exchange for a $7,500.00

credit because he had fallen behind on his obligations to Davidson. Id. at 145.

Hatcher stated that he had given an emerald to Davidson at his (Hatcher’s) residence

as part of an oral agreement. Id. at 135-136, 146-147. He reported the following:

       We discussed that I was—I was approximately * * * $10,000
       behind or $11,000 behind at that point, and I think it was
       something like that. And I said, ‘Why don’t we squash all this.
       I’ll—I’ll make—me and you take this emerald out of this
       collection. You take it to your house and hold it for collateral until
       we sell it.’ That way I can get on my feet and stop making these
       payments * * *.

Id. at 136. He further explained:

       [A]s it was with the van, when I was behind, I felt bad because I
       considered [him] a friend and I was leaving my friend hanging *
       * *.

       I borrowed the money from him to get the [gemstone] collection,
       to finish purchasing the collection, and I felt obligated to do
       something right * * *, so I was like, look let’s take this emerald,
       let’s go sell this, and that pays for my house.

       And then we still got this collection, when we sell that we’re going
       to—he was supposed to get five extra thousand dollars back. I
       was supposed to give him the 10,000 I borrowed, plus 5 as interest.




                                        -9-
Case Nos. 1-22-21 and 1-22-22


Id. at 146. Hatcher testified that, when the emerald was sold, “[t]he proceeds were

* * * for paying off the house and paying off the $10,000 note and me getting my

watch back.” Id. at 137. See also Id. at 156.

         {¶15} However, Hatcher testified that Davidson “reneged on his agreement

* * *” at the meeting in 2017 at the local restaurant. Oct. 19 Tr. 139.4 He stated

that Davidson has not returned the emerald or his larger collection of gemstones and

has “got me locked out of my—the building with all my stuff in it.” Id. at 139, 142.

Hatcher stated that Davidson informed him that he needed to pay another

$51,000.00 to pay off the house. Id. at 138. Hatcher affirmed that he continued to

make payments on Square “in an attempt to pay the house off * * *[.]” Id. at 144.

He testified that he did not break the lease “[b]ecause it’s an investment in my home

and my properties” and affirmed that “[i]t was his understanding [that he] * * * was

purchasing the house[.]” Id. at 147. He stated that his agreement with Davidson

was not a lease under which he was paying rent but a land contract under which he

was making mortgage payments. Id. at 148-149.5

         {¶16} On October 25, 2021, the magistrate issued his decision. Doc. 12A,

12B. The magistrate made no determination as to whether Hatcher was “entitled to


4
  Hatcher initially testified that this meeting occurred in 2016, though he was unsure of the exact date. Oct.
19 Tr. 133-134, 153. He stated that this meeting could have occurred in 2016 or 2017. Id. However,
Blackledge testified that this meeting occurred in 2017. Id. at 41-43. Because the magistrate mentions the
date given by Blackledge in his decision, we will use the 2017 date to refer to this meeting in this opinion.
Doc. 12A, 12B.
5
  At trial, the Defense stipulated to the fact that no provision in the written lease agreement for the Greendale
Street property stated that the payments made thereunder were to go towards the purchase of the residence.
Oct. 19 Tr. 153. Ex. 2.

                                                     -10-
Case Nos. 1-22-21 and 1-22-22


a deed to the residence and/or ha[d] an equitable interest” in either property, finding

these issues were “outside the jurisdiction” of the trial court. Doc. 12A, 12B. The

magistrate then concluded that Hatcher had transferred tangible property to

Davidson; that Davidson had received this tangible property; and that the value of

this tangible property was in excess of the amount by which Davidson alleged

Hatcher to be delinquent. Doc. 12A, 12B. The magistrate’s decision stated that

both of these cases should be dismissed with prejudice. Doc. 12A, 12B. The trial

court adopted the magistrate’s decision on October 25, 2021. Doc. 13A, 13B.

       {¶17} Davidson filed objections to the magistrate’s decision on November

8, 2021. Doc. 16A, 16B. He objected to the magistrate’s determination that Cole

was qualified to testify as an expert; to the finding that the Davidson received

tangible property from Hatcher; and to the finding that this tangible property from

Hatcher had a greater value than the amount he was alleged to be delinquent in his

obligations. Doc. 16A, 16B. On February 18, 2022, the trial court overruled

Davidson’s objections. Doc. 26A, 26B.

       {¶18} Davidson filed his notices of appeal on March 21, 2022. Doc. 27A,

27B. On appeal, he raises the following three assignments of error:

                            First Assignment of Error

       The trial court erred in its conclusion of law qualifying Larry Cole
       as an expert witness pursuant to the Ohio Rules of Evidence 702.

                           Second Assignment of Error


                                         -11-
Case Nos. 1-22-21 and 1-22-22


      The trial court erred in its conclusion of law finding appellant
      could not establish damages.

                           Third Assignment of Error

      The trial court erred in dismissing plaintiff’s case.

                            First Assignment of Error

      {¶19} Davidson argues that the trial court abused its discretion in finding that

Larry Cole was qualified to give expert testimony at trial under Evid.R. 702.

                                  Legal Standard

      {¶20} The qualification of an expert witness is governed by Evid.R. 702,

which reads as follows:

      A witness may testify as an expert if all of the following apply:

      (A) The witness’ testimony either relates to matters beyond the
      knowledge or experience possessed by lay persons or dispels a
      misconception common among lay persons;

      (B) The witness is qualified as an expert by specialized knowledge,
      skill, experience, training, or education regarding the subject
      matter of the testimony;

      (C) The witness’ testimony is based on reliable scientific,
      technical, or other specialized information. To the extent that the
      testimony reports the result of a procedure, test, or experiment,
      the testimony is reliable only if all of the following apply:

      (1) The theory upon which the procedure, test, or experiment is
      based is objectively verifiable or is validly derived from widely
      accepted knowledge, facts, or principles;

      (2) The design of the procedure, test, or experiment reliably
      implements the theory;


                                        -12-
Case Nos. 1-22-21 and 1-22-22


       (3) The particular procedure, test, or experiment was conducted
       in a way that will yield an accurate result.

Evid.R. 702. “A witness is not presumed to be an expert and the party offering the

testimony has the burden to show the witness has the qualifications to testify as an

expert.” Hartman v. Erie Insurance Company, 2017-Ohio-668, 85 N.E.3d 454, ¶

61 (6th Dist.), citing Tully v. Mahoning Exp. Co., 161 Ohio St. 457, 119 N.E.2d 831

(1954), paragraph two of the syllabus. See State v. Hall, 3d Dist. Union No. 14-84-

6, 1985 WL 7339, *5 (June 27, 1985).

       {¶21} “To qualify as an expert, the witness need not be the best witness on

the subject.” Scott v. Yates, 71 Ohio St.3d 219, 221, 1994-Ohio-462, 643 N.E.2d

105, 107 (1994). “There is no requirement that an individual possess a certain

educational degree to qualify as an expert; rather, an individual’s professional

experience and training in a particular field may be sufficient to qualify one as an

expert.” Victor v. Kaplan, 2020-Ohio-3116, 155 N.E.3d 110, ¶ 55 (8th Dist.).

“[T]he individual offered as an expert need not have complete knowledge of the

field in question, as long as the knowledge he or she possesses will aid the trier of

fact in performing its fact-finding function.” Levine v. Kellogg, 2020-Ohio-1246,

153 N.E.3d 663, ¶ 68 (10th Dist.), quoting State v. Hartman, 93 Ohio St.3d 274,

285, 2001-Ohio-1580, 754 N.E.2d 1150, 1166 (2001).

       {¶22} “The determination of whether a witness is qualified to testify as an

expert lies within the sound discretion of the trial court.” Welly v. Welly, 3d Dist.


                                        -13-
Case Nos. 1-22-21 and 1-22-22


Seneca No. 13-15-15, 2015-Ohio-4804, ¶ 23, quoting Radford v. Monfort, 3d Dist.

Mercer No. 10-04-08, 2004-Ohio-4702, ¶ 5. “Such a determination will not be

disturbed absent an abuse of discretion.” Conley v. Wapakoneta City School District

Board of Education, 2022-Ohio-2915, 195 N.E.3d 1061, ¶ 14 (3d Dist.). “Under

the abuse of discretion standard, an appellate court is not to substitute its judgment

for the trial court’s judgment.” Mousa v. Saad, 3d Dist. Marion No. 9-18-12, 2019-

Ohio-742, ¶ 29. “A mere error in judgment does not constitute an abuse of

discretion.” New Technology Products Pty Ltd. v. Scotts Miracle-Gro Co., 3d Dist.

Union No. 14-21-22, 2022-Ohio-3780, ¶ 14, quoting Schwieterman v.

Schwieterman, 3d Dist. Logan No. 8-19-49, 2020-Ohio-4881, ¶ 12. “Rather, a

determination that is arbitrary, capricious, or unreasonable is an abuse of

discretion.” New Technology Products Pty Ltd. at ¶ 14, quoting Schwieterman at

¶ 12.

                                   Legal Analysis

        {¶23} In his brief, Davidson raises three main arguments to this assignment

of error. We will address each of these arguments in turn. First, he argues that the

magistrate erred in finding that Cole was qualified to be an expert witness. At trial,

Davidson did object to Cole’s testimony on this basis and did argue this point in his

objections to the magistrate’s decision. Oct. 19 Tr. 113. Doc. 16A, 16B. His

specific objection was that Cole “sound[ed] like * * * a cutter, not a valuer.” Oct.

19 Tr. 113. In response, Cole was asked several questions. Id. at 114. He stated

                                        -14-
Case Nos. 1-22-21 and 1-22-22


that he was involved in the appraisal of gemstones; that he purchases uncut

gemstones from brokers across the world; and that he negotiates prices with brokers

on the basis of the value that be believes can be added by cutting the gemstone. Id.

       {¶24} Before Davidson’s objections, Cole testified that he had been a

lapidarist for around twenty-five years and has run a mostly online gemstone

business in that time period. Oct. 19 Tr. 105-106. As part of this business, he has

purchased and sold gemstones on the international marketplace. Id. at 105, 110.

Cole testified that he received training in cutting and working gemstones from his

mentor, Don Baker, who was a gem appraiser. Id. at 106-107. He also spoke briefly

about the concepts that are necessary to determine the value of gemstones. Id. at

107. Having examined the materials in the record, we cannot conclude that the

magistrate abused its discretion in finding that Cole was qualified to testify as an

expert witness under Evid.R. 702 in these cases.

       {¶25} Turning to his second and third arguments, Davidson argues that

Hatcher failed to properly disclose Cole as an expert witness and failed to submit a

written expert report from Cole. However, Davidson did not raise either of these

arguments in his objections to the magistrate’s decision before the trial court. Doc.

16A, 16B. “[I]n a civil case before a trial court, when a party fails to file objections

to a magistrate’s decision, that party waives the right to later assign as error on

appeal the court’s adoption of any of the magistrate’s findings and conclusions.”

State ex rel. Franks v. Ohio Adult Parole Authority, 159 Ohio St.3d 435, 2020-Ohio-

                                         -15-
Case Nos. 1-22-21 and 1-22-22


711, 151 N.E.3d 606, ¶ 9. See also Longmire v. Danaci, 2020-Ohio-3704, 155

N.E.3d 1014, ¶ 22 (10th Dist.).

       ‘Ordinarily, reviewing courts do not consider questions not
       presented to the court whose judgment is sought to be reversed.’
       State ex rel. Quarto Mining Co. v. Foreman, 79 Ohio St.3d 78, 81,
       [1997-Ohio-71,] 679 N.E.2d 706 (1997), quoting Goldberg v. Indus.
       Comm., 131 Ohio St. 399, 404, 3 N.E.2d 364 (1936). A party waives
       the ability to argue on appeal any error which it could have called,
       but did not call, to the trial court’s attention at a time when the
       trial court could have avoided or corrected that error. Id.; accord
       Limle v. Laboratory Corp. of Am., 137 Ohio App.3d 434, 437, 738
       N.E.2d 890 (10th Dist. 2000) (‘The failure to timely advise a trial
       court of possible error, by objection or otherwise, results in a
       waiver of the issue for purposes of appeal.’).

Nationstar Mortgage LLC v. Payne, 2017-Ohio-513, 85 N.E.3d 249, ¶ 19 (10th

Dist.). See also Selbee v. Van Buskirk, 4th Dist. Scioto Nos. 16CA3777 and

16CA3780, 2018-Ohio-1262, ¶ 51. By failing to object to these issues below,

Davidson has waived these arguments for purposes of appeal. Accordingly, we

decline to consider these arguments. His first assignment of error is overruled.

                             Second Assignment of Error

       {¶26} Davidson asserts that he carried the burden of establishing damages at

trial. He argues that the trial court erred by overruling his objections relating to the

magistrate’s decision on the issue of damages.

                                   Legal Standard

       {¶27} Pursuant to Civ.R. 53(D)(3)(b)(i), “[a] party may file written

objections to a magistrate’s decision within fourteen days of the filing of the


                                         -16-
Case Nos. 1-22-21 and 1-22-22


decision.” Civ.R. 53(D)(3)(b)(i). “An objection to a magistrate’s decision shall be

specific and state with particularity all grounds for objection.”                Civ.R.

53(D)(3)(b)(ii). “Once objections to the magistrate’s ruling are filed, the trial court

‘undertakes a de novo review of a magistrate’s decision.’” Longmire, supra, at ¶ 19

quoting Meccon, Inc. v. Univ. of Akron, 10th Dist. Franklin No. 12AP-899, 2013-

Ohio-2563, ¶ 15.

       The trial court must independently review the record and make
       its own factual and legal findings, but it may rely upon the
       credibility determinations made by the magistrate. * * * Once
       the de novo review is complete, the trial court may adopt, reject,
       or modify the magistrate’s decision.

(Citations omitted.) Barrientos v. Barrientos, 196 Ohio App.3d 570, 2011-Ohio-

5734, 964 N.E.2d 492, ¶ 4 (3d Dist.).

       {¶28} “Generally, ‘[a]n appellate court reviews the trial court’s decision to

adopt, reject or modify the Magistrate’s decision under an abuse of discretion

standard.’” Costilla v. Weimerskirch, 3d Dist. Hancock No. 5-20-12, 2021-Ohio-

165, ¶ 8, quoting Tewalt v. Peacock, 3d Dist. Shelby No. 17-10-18, 2011-Ohio-

1726, ¶ 31. “If there is some competent, credible evidence in the record to support

the trial court’s decision, there is generally no basis for a reviewing court to find an

abuse of discretion.” Depinet v. Norville, 3d Dist. Wyandot No. 16-19-04, 2020-

Ohio-3843, ¶ 11, quoting In re Medure, 7th Dist. Columbiana No. 01 CO 3, 2002

WL 31114919, *2.



                                         -17-
Case Nos. 1-22-21 and 1-22-22


       {¶29} Further, “[w]hen reviewing a trial court’s disposition of objections to

a magistrate’s report,” an appellate court “will not reverse the trial court’s decision

if it is supported by some competent, credible evidence.” McNeilan v. The Ohio

Univ. Med. Ctr., 10th Dist. Franklin No. 10AP-472, 2011-Ohio-678, ¶ 20, quoting

O’Connor v. O’Connor, 10th Dist. Franklin No. 07AP-248, 2008-Ohio-2276, ¶ 16.

See C.E. Morris Co. v. Foley Const. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978),

at syllabus (“Judgments supported by some competent, credible evidence going to

all the essential elements of the case will not be reversed by a reviewing court as

being against the manifest weight of the evidence.”).

       {¶30} In determining whether a judgment is supported by competent,

credible evidence, “[i]t is axiomatic that considerations of credibility and questions

of weight are primarily for the trier of fact, not the reviewing court.” Bryant v. Solis,

10th Dist. Franklin No. 19AP-380, 2020-Ohio-1249, ¶ 17, quoting Cooke v.

Strader’s Garden Ctrs., 10th Dist. Franklin No. 95APG08-961, 1996 WL 145496,

*6 (Mar. 31, 2020). Generally, a “magistrate * * * [is] ‘best able to view the

witnesses and observe their demeanor, gestures and voice inflections, and use these

observations in weighing the credibility of the proffered testimony.’” Bryant at ¶

18, quoting Cooke at *4, quoting Seasons Coal Co., Inc. v. City of Cleveland, 10

Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984).

                                    Legal Analysis



                                          -18-
Case Nos. 1-22-21 and 1-22-22


       {¶31} In this assignment of error, Davidson raises three main challenges to

the magistrate’s decision. We will consider each of these challenges in turn. First,

he argues that the magistrate erred in concluding that the tangible property that

Davidson received from Hatcher “exceeds any balance that [Davidson] * * * claims

as delinquent rent.” Doc. 12A, 12B. At trial, Davidson claimed that Hatcher was

delinquent in the amount of $20,364.52. Doc. 12A, 12B. Oct. 7 Tr. 28. Ex. K.

       {¶32} However, Blackledge and Hatcher testified that an emerald was given

to Davidson as collateral to cover Hatcher’s obligations and that Davidson had not

returned this emerald. Oct. 19 Tr. 54, 94, 134, 137. While Davidson denied having

the emerald as a form of collateral to cover Hatcher’s obligations, the magistrate

was free to find the testimony of Blackledge and Hatcher to be more credible. Id.

at 98-99. Doc. 12A, 12B. See Habib v. Shikur, 10th Dist. Franklin No. 17Ap-735,

2018-Ohio-2955, ¶ 19 (“As the trier of fact, the magistrate was free to believe or

disbelieve any witness.”). Further, Cole also testified that he observed this large,

uncut emerald and concluded that this emerald was worth in between $65,000.00

and $75,000.00. Oct. 19 Tr. 112. Based on the testimony at trial, the magistrate

could conclude that Davidson had accepted possession of the emerald from Hatcher.

The magistrate could also conclude that the value of the emerald ($65,000.00-

$75,000.00) exceeds the alleged amount of Hatcher’s delinquency ($20,364.52).

Ex. K. Accordingly, we find this first challenge to be unpersuasive.



                                       -19-
Case Nos. 1-22-21 and 1-22-22


       {¶33} Second, Davidson argues that the magistrate erred in concluding that

he failed to carry the burden of establishing damages in this case. To support this

assertion, Davidson points to the documents he prepared and introduced at trial as

Exhibit K. Ex. K. Oct. 19 Tr. 18, 33. The figures in Exhibit K are largely based

on the records Davidson obtained from Square. Id. at 17-18, 25. Davidson alleges

that the documents in Exhibit K indicate that Hatcher fell $20,364.52 short of his

obligations on the properties on Greendale Street and North Cole Street. Id. at 28.

Ex. K. However, the Square records document the credit card payments made by

Hatcher to Davidson. Oct. 7 Tr. at 17-18, 25, 30. At trial, Hatcher and Blackledge

testified that Hatcher had presented Davidson with tangible property to cover his

obligations to Davidson. Oct. 19 Tr. 43-45, 137, 142. These transfers were not

credit card payments that would be reflected in the Square records. Further, Exhibit

K does not mention the transfer of any tangible property or account for the value of

any tangible property in the calculations contained therein. Ex. K.

       {¶34} After hearing the witnesses testify at trial, the magistrate concluded

that Hatcher and Blackledge’s testimony regarding the emerald was credible and

that Davidson’s testimony on the same matter was not credible. Doc. 12A, 12B.

Thus, the figures in Exhibit K, even if taken as an accurate summary of the payments

received through Square, do not present a complete accounting of the value of what

was transferred from Hatcher to Davidson.       See Oct. 7 Tr. 107-108.      As an

incomplete accounting of the value that was transferred between the parties, the

                                       -20-
Case Nos. 1-22-21 and 1-22-22


figures in Exhibit K cannot, by themselves, establish damages under the facts of this

case. Further, in resolving the first challenge under this assignment of error, we

already concluded that there was some competent, credible evidence to support the

magistrate’s conclusion that the tangible property transferred to Davidson exceeded

the delinquency alleged in Exhibit K. Accordingly, we find this second challenge

to be unpersuasive.

       {¶35} Third, Davidson reiterates the arguments that he raised under his first

assignment of error, asserting that the magistrate should not have considered Cole’s

testimony as to the value of the emerald. However, we have already concluded that

the magistrate did not abuse his discretion in finding Cole qualified to testify as an

expert witness in these cases on the issue of the value of the emerald. Based on our

conclusion under the first assignment of error, we find this third challenge to be

unpersuasive.

       {¶36} Having examined the materials in the record, we conclude that some

competent, credible evidence exists to support the judgment rendered in these cases.

Thus, we cannot conclude that the trial court abused its discretion in adopting the

decision rendered by the magistrate. As such, Davidson’s second assignment of

error is overruled.

                             Third Assignment of Error

       {¶37} In this case, the magistrate found that Hatcher was not delinquent

when accounting for the value of the tangible property that he had given to

                                        -21-
Case Nos. 1-22-21 and 1-22-22


Davidson. Doc. 12A, 12B. Based on this finding, the magistrate determined that

Davidson had failed to carry the applicable burden of proof on the issue of damages

and concluded that these cases should be dismissed. Doc. 12A, 12B. The trial court

then adopted this decision of the magistrate, overruling all of Davidson’s objections.

Doc. 13A, 13B, 26A, 26B.

       {¶38} Under this assignment of error, Davidson argues that dismissal of

these cases was improper for two reasons. First, he asserts that the magistrate should

not have considered Cole’s testimony in determining the value of the emerald.

Second, he asserts that the magistrate should not have counted the tangible property

transferred from Hatcher to Davidson against Hatcher’s obligations. He raises no

other arguments under this assignment of error to establish that the trial court erred

in dismissing these cases.

       {¶39} However, under the first and second assignments of error, we

considered these two arguments and found them to be without merit. Thus, these

two arguments have already been decided by our dispositions of the first and second

assignments of error. Accordingly, Davidson cannot now rely on these arguments

to carry the burden of establishing that the trial court erred in dismissing these cases

in this assignment of error. See New California Woods Homeowners Association v.

Jakse, 3d Dist. Union No. 14-21-04, 2021-Ohio-3783, ¶ 33. As such, his third

assignment of error is overruled.

                                     Conclusion

                                         -22-
Case Nos. 1-22-21 and 1-22-22


       {¶40} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgments of Lima Municipal Court are affirmed.

                                                             Judgments Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/hls




                                       -23-